                                                            IT IS ORDERED
                                                            Date Entered on Docket: March 6, 2020




                                                            ________________________________
                                                            The Honorable Robert H Jacobvitz
                                                            United States Bankruptcy Judge
______________________________________________________________________

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO



  In re:                                            Case No.: 19-12053-j7
  LINDA A. MONTOYA, AKA HERLINDA
  ANN MONTOYA, AKA, LINDA                           Chapter 7
  GONZALES MONTOYA

  Debtor




            STIPULATED ORDER FOR RELIEF FROM THE AUTOMATIC STAY

           Global Lending Services LLC (the "Creditor"), by its undersigned counsel, and Linda A.

  Montoya (the "Debtor" and together with Creditor, the "Parties"), by and through their

  undersigned attorney agree and stipulate as follows.

                                                 RECITALS

           1.           The Creditor holds a lien on the Debtor's property identified as 2014

  CADILLAC CTS VIN #1G6DA1E34E0120885.




   Case 19-12053-j7       Doc 36     Filed 03/06/20      Entered 03/06/20 15:18:32 Page 1 of 3
        2.      The Parties desire that 11 U.S.C. §362 automatic stay be lifted in favor of the

Creditor so that it may pursue its remedies with respect to the Property, including repossession

and/or sale of the vehicle, in the State courts.

        3.      Upon entry of an Order by the Bankruptcy Court giving effect to this Stipulation,

the Property shall be deemed abandoned by the Chapter 7 Trustee.

        4.      In the event that net proceeds are available after the sale of the property by

Creditor after the payment of all proper costs of the sale, the payment to Creditor of any and all

amounts properly due and owing, and the amount of any exemption permitted to the Debtor, any

and all such net proceeds shall be paid immediately the Chapter 7 Trustee.

        5.      Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure shall not be

applicable to the stipulated agreement herein.




 Case 19-12053-j7        Doc 36     Filed 03/06/20   Entered 03/06/20 15:18:32 Page 2 of 3
                                ### END OF ORDER ###



Submitted by:

Dated: 02/28/2020

                                          /s/ Elizabeth V. Friedenstein
                                          Elizabeth V. Friedenstein, # 141568
                                          Weinstein & Riley, P.S.
                                          5801 Osuna Road NE, Suite A-103
                                          Albuquerque, NM 87109
                                          Direct: 505-348-3075
                                          Fax: 505-214-5116
                                          Email: ElizabethF@w-legal.com


Dated: 02/28/2020


                                         /s/ Albert W. Schimmel, III authorized
                                         electronically
                                         Albert W Schimmel, III
                                         Schimmel Law Office
                                         320 Gold Ave SW, Suite 1125
                                         PO Box 8
                                         Albuquerque, NM 87103-0008
                                         Attorney for the Debtor

Dated: 02/28/2020


                                         /s/ Philip J. Montoya authorized electronically
                                         Philip J. Montoya
                                         Trustee
                                         1122 Central Ave SW Ste #3
                                         Albuquerque, NM 87102
                                         Chapter 7 Trustee




 Case 19-12053-j7   Doc 36   Filed 03/06/20   Entered 03/06/20 15:18:32 Page 3 of 3
